Citation Nr: 1637686	
Decision Date: 09/26/16    Archive Date: 10/07/16

DOCKET NO.  11-04 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased rating for major depressive disorder (MDD) and anxiety disorder, not otherwise specified (NOS), rated as 30 percent disabling prior to December 1, 2015 and 50 percent disabling thereafter.

2.  Entitlement to a compensable rating for De Quervain's tenosynovitis, right wrist.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion




ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from August 2004 to October 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  In that decision, the RO (in pertinent part) granted service connection and assigned a 30 percent disability rating for MDD and anxiety disorder.  The RO also granted service connection and assigned a noncompensable rating for De Quervain's tenosynovitis of the right wrist.

In October 2015, the Board remanded this case for further evidentiary development.

In a December 2015 rating decision, the RO granted an increased rating to 50 percent disability for the Veteran's acquired psychiatric disability, effective December 1, 2015.  Although the Veteran subsequently indicated that she was content with the assigned 50 percent rating, this decision constituted only a partial grant of the benefits sought, as she remains in receipt of a 30 percent rating prior to December 1, 2015.  See AB v. Brown, 6 Vet. App. 35 (1993).

The issues of entitlement to an increased rating for a right wrist condition and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDING OF FACT

Resolving all doubt in the Veteran's favor, her MDD and anxiety disorder has been manifested by occupational and social impairment with reduced reliability and productivity throughout the entire appeal period.


CONCLUSION OF LAW

The criteria for a 50 percent disability rating, but no higher, for the Veteran's MDD and anxiety disorder have been met for the entire appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9434 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. § 3.159 (2015).

In this case, VA's duty to notify was satisfied by a pre-adjudicatory letter mailed to the Veteran in January 2010.  See id.; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Veteran has been notified of all subsequent readjudications of her appeal.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate any claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA fulfilled its duty to assist by obtaining all identified and available evidence needed to substantiate the claim herein decided.  Specifically, the Veteran's service treatment records have been obtained, and updated VA outpatient records have been added to the record and have been reviewed.  The Veteran has not indicated that there are any outstanding private or Federal records that are pertinent to the claims herein decided.

In addition, the Veteran was afforded VA examinations in connection with her acquired psychiatric disability in February 2010 and, most recently, in December 2015, in compliance with the Board's remand directives.  On review, the reports from these examinations, considered collectively, indicate that the examiners reviewed the claims file, performed the appropriate testing, recorded the results, and elicited a medical history with respect to the Veteran's symptoms and the functional limitations resulting therefrom.  The Board finds that these examination reports are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  The lay and medical evidence does not reflect a material increase of disability since the most recent VA examination, with respect to the claim herein decided.  As such, additional examination is not warranted.

For these reasons, the Board concludes that there is no additional evidence which needs to be obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

Law and Analysis

The Veteran has contended that her service-connected MDD and anxiety disorder warrants a disability rating in excess of 30 percent for the period prior to December 1, 2015, and in excess of 50 percent thereafter.  The Board notes that in a February 2016 letter, the Veteran indicated her agreement with the assigned 50 percent rating.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects her ability to function under the ordinary conditions of daily life, including employment, by comparing her symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

"Staged" ratings may be appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's psychiatric symptomatology is rated based on the criterial laid out in the General Rating Formula for Mental Disorders, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9434.

Under the General Rating Formula, a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful situations (including work or a worklike setting); and an inability to establish and maintain effective relationships.  Id.

Finally, a total schedular rating of 100 percent is warranted when the disorder results in total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Nevertheless, all ratings in the general rating formula are associated with objectively observable symptomatology, and in Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."

The Federal Circuit has further observed that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id.  Thus, "[a]lthough the veteran's symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to the veteran's level of impairment in 'most areas.'"  Id. at 118.

As such, the Board will consider both the Veteran's specific symptomatology, as well as the occupational and social impairment associated with the rating code to determine whether an increased evaluation is warranted.

An examiner's classification of the level of psychiatric impairment, by words or by score, is to be considered, but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.

The nomenclature employed in the portion of VA's Rating Schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  38 C.F.R. § 4.130.  DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual.

The Board notes that the DSM-V no longer utilizes GAF scores.  DSM-V is applicable for cases certified to the Board on or after August 4, 2014.  This case was originally certified to the Board in March 2011.  Consequently, DSM-IV is applicable. 

A GAF of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social occupational or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well with some meaningful interpersonal relationships.  A GAF of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF of 41-50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF of 31-40 indicates some impairment in reality testing or communication (e.g. speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).  A GAF of 21-30 indicates behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g. sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g. stays in bed all day; no job, home, or friends.)

In addition, lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board must assess the credibility and weigh all the evidence, including lay and medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

A review of the evidence reveals the following.  Throughout the fall of 2009, the Veteran sought mental health treatment to reduce her depression and anxiety.  She repeatedly expressed anxiety about her inability to bond with her two-year old son; her habit of overeating as a coping mechanism; depression; the loss of pharmacological intervention as a means of treating her depression and anxiety due to her desire to breastfeed her infant daughter; her compulsive need to excessively clean her house; insomnia; fatigue; and feelings of failure and low self-worth.  The Veteran believed her symptoms made it very difficult for her to accomplish her work and maintain relationships with her family.

In February 2010, the Veteran underwent a VA psychiatric examination, following which she was diagnosed with MDD and a mild anxiety disorder.  The examiner determined that the Veteran's acquired psychiatric disorders caused occasional decreased in work efficiency and intermittent periods of inability to perform occupational tasks.  A GAF score of 62 was assigned.

Concerning her social relationships, the Veteran explained that she maintained contact with a few out-of-state friends and was attempting to make in-state friends via mothers' clubs.  She stated that her relationship with her husband was occasionally tense, but he was supportive of her and helped her with her depression and anxiety.  For leisure activities, the Veteran enjoyed spending time with her family at farmers markets, local festivals, and walking around shopping malls.

Occupationally, the Veteran was a full-time mother to her two young children.  While she found her job stressful at times, she loved the experience, and felt she was generally able to manage her symptoms of depression to prevent them from interfering with her daily tasks.

Mentally, the Veteran suffered from a depressed mood most days; fatigue or loss of energy nearly every day; feelings of worthlessness, guilt, diminished ability to think or concentrate; excessive worrying, and a history of hopeless thinking.  The Veteran stated she enjoyed episodes of acute depression every five to seven days with each episode lasting approximately two hours.  During these times, the Veteran barricaded herself in her room for solitude.  To cope with her negative moods, the Veteran turned to overeating.

The Veteran reported suffering from chronic worry and an inability to manage stress.  Moreover, the Veteran explained that she maintained a daily chore list and spent approximately two hours each day cleaning her home.  She also demonstrated obsessive-compulsive symptoms.  For example, she reported that all can labels must be facing outward, and she would become angry at her husband when he did not place the cans the correct way.  When not at home, the Veteran thought about cleaning her house and felt critical of herself when she did not clean efficiently.  The Veteran believed her symptoms intensified with stress and following the birth of her first child.

The Veteran presented to the examination with a depressed and tearful affect but was clean, neatly groomed, and appropriately dressed.  The Veteran was oriented to person, time, and place, and her thought processes and contents were unremarkable.  She reported mild memory loss but denied experiencing delusions or hallucinations.  There was no indication of homicidal or suicidal thoughts.

Throughout the spring, summer, and fall of 2010, the Veteran continued counseling for anxiety and depression.  She reported feelings of increased anxiety and depression; fatigue; decreased concentration; feelings of guilt; obsessive need to clean; intense post-partum depression, and a few panic attacks per year.  She also experienced anxiety due to her daughter growing up and needing her less.  At other times, the Veteran complained of an inability to handle change and an increased need to be in control, as order and control eased her anxiety.  The Veteran never complained of suicidal or homicidal thoughts, hallucinations or delusions, and always presented as neatly groomed and dressed.  The Veteran's thought processes were logical and linear, and she was alert and oriented in all spheres.

In February 2011, the Veteran submitted a statement in which she noted that she experienced severe mood swings in which she was unable to control her depression, and she would lose control of herself.  She stated these occasions occurred frequently, which made it difficult to seek employment, hurt her relationships, and drastically increased her anxiety.  She stated that when she went out into public she hid her depression and anxiety which led to the public perception that she was healthier than she actually was.

In December 2015, the Veteran underwent another VA examination in which the examiner determined that the Veteran's psychiatric problems resulted in occupational and social impairment with occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  However, the examiner noted that the Veteran suffered from "severe" depression and anxiety.

Occupationally, the Veteran explained she had not worked outside the home since her discharge from active duty.  She reported that she had sought mental health counseling consistently since 2008.

The Veteran reported suffering from a depressed mood; anxiety; chronic sleep impairment; mild memory loss; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; and difficulty in adapting to stressful circumstances, including work or a work-like setting.  The examiner noted that the Veteran's appearance and behavior was normal, as was her speech and thought processes.  The Veteran denied auditory or visual hallucinations; suicidal or homicidal ideation.  She described mood swings from normal moods to depressed moods, noting that on some days she was unable to get out of bed in the morning.  She complained of mild difficulty with attention and concentration, immediate memory, short-term memory, and remote memory.  The Veteran's mood was depressed, and her crying increased when she discussed the trauma material.  Her affect was congruent with restricted range.

In December 2015, the RO increased the Veteran's disability rating to 50 percent.  In response (as noted above), in February 2016, the Veteran stated that with "regards to the change to the major depressed disorder, I do agree with the finding."

When considered in its totality, the Board initially finds that the lay and medical evidence demonstrates no distinct time period in which the Veteran's PTSD symptoms materially worsened.  Although the Veteran's symptoms fluctuated from one month to the next, on the whole, the comments and treatment records from her treating psychiatrists indicate that she suffered from severe anxiety and depression which impaired her relationships with her family.  Thus, the current staged rating is unwarranted, and the Veteran's 50 percent rating should be extended to the entire time period on appeal.

The Board notes the Veteran has indicated agreement with her 50 percent disability rating.  Nevertheless, when considering the record as a whole, the Board finds that her symptoms do not warrant a 70 or 100 percent disability rating.  In short, the Veteran has not demonstrated symptoms such as suicidal ideation; illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; 

The Veteran expressed difficulty in adapting to stressful situations (including work or a worklike setting), and the record does show instances of obsessive behaviors and depressive moods.  She experiences a few panic attacks per year, and had acute episodes of depression every five to seven days which lasted approximately two hours.  Overall, the frequency, duration and severity of these symptoms have not interrupted her ability to maintain effective family relationships by engaging in leisure activities and taking care of her two children full-time.  The GAF score of 62 is consistent with psychological, social, and occupational functioning which is no more than moderate in degree.  When weighed against the entire record, her overall disability picture does not meet, or more nearly approximate, the criteria for a 70 percent rating for any time during the appeal period.

The Veteran's symptoms likewise do not rise to the level of a 100 percent disabling, as the evidence is against a finding of total occupational and social impairment.  The record does not indicate a history of gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; or persistent danger of hurting self or others.  Likewise, examination reports and mental health clinic notes show that the Veteran has consistently presented as orientated to time or place, with no evidence of symptoms such as memory loss for names of close relatives, own occupation, or own name.  The most recent examination report reflects the examiner's conclusion that the Veteran exhibits routine behavior, self-care, and conversational abilities.  In sum, the Veteran's disability picture is not one of total impairment, as illustrated by the criteria for a 100 percent rating.

In so finding, the Board has considered the Veteran's descriptions of psychiatric symptoms and functioning to be credible and consistent with the entire evidentiary record.  In fact, her descriptions has been relied upon by the Board in extending the 50 percent rating for the entire appeal period.  To the extent she argues for a higher rating still, the Board places greater probative weight on the mental status examinations conducted by the examining physicians who have greater training and expertise than the Veteran in evaluating mental disorders.  There is no doubt of material fact to be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b).

Extraschedular Consideration

The Board has also considered the provisions of 38 C.F.R. § 3.321(b)(1), which govern the assignment of extra-schedular disability ratings.  However, in this case, the evidence of record is against a finding that the Veteran's service-connected disabilities are so exceptional or unusual as to warrant the assignment of an extraschedular rating.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disabilities with the established criteria found in the rating schedule for those disabilities.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided under 38 C.F.R. § 3.321(b)(1) as "governing norms"( including marked interference with employment and frequent periods of hospitalization).

The Board notes that, in Johnson v. McDonald, 762 F.3d 1362, 1366 (Fed Cir. 2014), the Federal Circuit Court stated that "[l]imiting referrals for extra-schedular evaluation to considering a Veteran's disabilities individually ignores the compounding negative effects that each individual disability may have on the Veteran's other disabilities."  When considering whether referral is warranted based on the combined effects of a Veteran's service-connected disabilities, the Board first must compare the Veteran's symptoms with the assigned schedular ratings.  Yancy v. McDonald, 27 Vet. App. 484 (2016).

The Board is aware of the Veteran's complaints as to the effects of her service-connected psychiatric disorder has had on her activities of work and daily living.  In the Board's opinion, all aspects of this disability are adequately encompassed in the assigned schedular rating.  The rating criteria for evaluating a psychiatric disability provides samples which support a particular rating but allows for consideration of all aspects of disability which affect social and occupational impairment.  As instructed in Mauerhan, the Board has considered all of the Veteran's reported psychiatric symptomatology in the assigned 50 percent rating.  The Board has also considered whether a higher rating still is warranted based upon the frequency, duration and severity of symptoms, but the criteria for a 70 percent rating are not met.  In short, the Board finds that the assigned schedular evaluation is adequate.  The Board observes that the Veteran has expressed satisfaction with a 50 percent rating.

As to the compounding effects of service-connected disabilities, the Board remands the issue of entitlement to a higher rating for her right wrist.  Thus, this issue can be revisited once a schedular rating has been adjudicated.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected psychiatric disorder, under the provisions of 38 C.F.R. § 3.321(b)(1), have not been met.  Again, the Board defers extraschedular consideration regarding the compounding effects of multiple service-connected disabilities. 


ORDER

Entitlement to a 50 percent rating for MDD and anxiety disorder, NOS, is granted, for the entire appeal period.


REMAND

The Veteran contends that she is entitled to a compensable rating for her right wrist condition.  Under the applicable diagnostic criteria, an increased rating is warranted for limitation of dorsiflexion less than 15 degrees; limitation of palmar flexion in line with forearm; or ankylosis of the wrist joint.  See 38 C.F.R. § 4.71(a), Diagnostic Codes 5214-5215 (2015).

In December 2015, the Veteran underwent a VA examination during which range of motion findings were noted to be normal.  However, on review, it appears that the examiner did not assess the Veteran's joint motion on both active and passive motion, in weightbearing and nonweight-bearing motions.  See Correia v. McDonald, 28 Vet. App. 158 (2016) (holding that 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weightbearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint).  In addition, an MRI obtained after the VA examination reflects tearing at the scapholunate ligament in the right wrist, which was not addressed by the VA examiner.  Moreover, the Veteran has reported that her pain is sometimes so severe that she cannot move her wrist.  In light of the above, the Board finds that the most recent examination is inadequate, and the Veteran should be scheduled for an additional examination to assess the severity of her right wrist condition.

As the issue of entitlement to a TDIU is inextricably intertwined with the remaining issue on appeal, an adjudication of the TDIU issue at this time would be premature.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  If appropriate upon resolution of any pending claims, the AOJ should refer the matter to VA's Director, Compensation Service, for consideration pursuant to 38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder updated clinic records, including records from Eastern Kansas Health Care System (HCS), Leavenworth Division.

2.  Schedule the Veteran for an examination of her right wrist to assess the nature and severity of her current disability.  In doing so, the examiner should record separate sets of the range of motion test results for both active and passive motion, and in weight bearing and nonweight-bearing, describing objective evidence of painful motion, if any, during each test and, if possible, comparing range of motion in the Veteran's right wrist with the range of the opposite undamaged joint.  If any of these findings are not possible, please provide an explanation.  

3.  After completing all indicated development, readjudicate the claims remaining on appeal in light of all the evidence of record, to include entitlement to a TDIU.  If any benefit sought on appeal remains denied, the AOJ should furnish to the Veteran a fully responsive Supplemental Statement of the Case.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


